I concur in the result, but not in that portion of the opinion which seems to hold that because a corporation is substantially owned by a decedent, its affairs can be administered by decedent's executor as assets of the decedent's estate. On the other hand, I fully agree to the proposition that where a personal representative has wasted the assets of a corporation, substantially owned by a decedent *Page 360 
and controlled by the personal representative, in his representative capacity, that it is within the jurisdiction of equity to have an accounting from the representative as to his management of the corporator's affairs, while he was purporting to manage these affairs in his representative capacity. Royal Indemnity Company v. Knott, 101 Fla. 1495, 136 Sou. Rep. 474; Opitz v. Morgan, 68 Fla. 469, 67 Sou. Rep. 67; Gordon v. Simonton, 10 Fla. 179. See also Button v. Hoffman, 61 Wis. 20,20 N.W. 667.